Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 1 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[09:40:02; Thu |

 

2016-07-19 OUTBOX And wow, Donald Trump is an enormous d*uche.
joz:z3:29,Tue {oo |
2016-07-19 INBOX Hi. How was Ti other than a douche? Melania
101623, Te ae
2016-07-19 OUTBOX Trump barely spoke, but the first thing out of his mouth was “we're
10:18:31, Tue going to win soooo big.” The whole thing is like living in a bad
la dream.
2016-07-19 INBOX Jesus
10:19:41, Tue
2016-07-19 OUTBOX 'God, it's just a two-bit organization. | do so hope his
11:20:06, Tue disorganization comes to bite him hard in November.
2016-07-19 |INBOX it HAS to, right? Right?!? Panicked \U0001f628
11:21:13, Tue
2016-07-20 INBOX Hopefully you get home in time for crazy - ass grain storage
100:14:02, Wed _| pyramid Ben Carson tonight.
2016-07-20 INBOX Pence being introduced
|00:14:10, Wed |
2016-07-20 ‘INBOX Blech eating late.
|00:14:42, Wed pasttnenepatattcitttiatistteeiacl
2016-07-20 OUTBOX Omg you need to read the top four most popular on nyt right now.
|00:55:52, Wed Kinda makes you feel like this is all a bad dream?...
2016-07-20 INBOX Hell, look at the top 6. | think the downfall of Rome wad like this...
100:58:22, Wed to eee
2016-07-20 OUTBOX Mitch McConnell always reminds me of a turtle.
01:12:03, Wed |
2016-07-21 OUTBOX This is really shocking.\n\nDonald Trump Sets Conditions for _
|08:52:19, Thu Defending NATO Allies Against Attack http://nyti.ms/2ai4u3g
2016-07-21 OUTBOX This campaign is like watching a train wreck happen over and over
|09:09:58, Thu and over again.\n\nHow Donald Trump Picked His Running Mate
. http://nyti.ms/2a8aQ9
2016-07-21 INBOX Trump is a disaster. | have no idea how destabilizing his Presidency

 

 

would be

 

 
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2016-07-25 “OUTBOX Peter. It wasn't me. No memory of minority mention or any of it.
90:44:07, Mon ? a ee
2016-07-25 OUTBOX Go ask her. Thought of it Because you had to Google FISC judges and saw |
44:47, Mon ae him there. I'm telling you. Sceaietiaiaal
2016-07-25 | INBOX |just did. She confirmedihade’t. —_ So either in told you or wanted to
150:43, Mon tell you and hadn't. ‘she brought up 2 good point about being ]
kiccurnspect in talking to him in terms of not placing him into
jc he'd have to recuse himself. J
; a aes ae steidieemediinemamiaeae te
2016-07-25 OUTBOX {can't imagine either one of you could talk about anything in detail
307,Mon | = entaningful enough to warrant recusal, i s
016-07-25 OUTBOX Anyway, maybe you meant to, but you didn't.
:32:23,Mon fo one oeeiegheeenndenis -
016-07-25 INBOX Really? i'm in of ¢ for the Fat. es e
‘$3:08, Mon _FISA comes before him, what should he do? Given his friend |
aoa — joverseesthern? ee:
2016-07-25 INBOX Ok, I believe you that I didn't. Thought ! had, Happy to (indeed,
{00:53:55, Mon ; wanted to and thought did) talk aboutitwithyou,
16-07-25 OUTBOX standards for recusal are quite high. ‘just don’t think this poses an actual |
10:56:24, Mon Lconflict, And he doesn’t know whatyoudo? of
2016-07-25 INBOX | Generally he does know what | do. Not the level or scope or area. :
}01:00:00, Mon Fut he's super thoughtful and rigorous about ethics and conflicts. J
Nt a social setting with others would probably be better |
than 3 one on One Meeting. I'm sorry, I'm just going to have to J
invite vou to that cocktail party.
2016-07-25 OUTBOX Jesus, did you read this?\n\n!s Donald Trump a Racist?
|00:09:56, Mon ; . http://nyti.ms/2aiqD08 oneumed
2016-07-27. \|OUTBOX Yeah, it is pretty cool. She just has to win now. I'm not going to lie, |
|00:21:39, Wed gota flash of nervousness yesterday about trump. The
sandernistas have the potential to make a very big mistake here...
2016-08-06 OUTBOX Jesus. You should read this. And Trump should go f himself.
14:38:09, Sat \n\nMoment in Convention Glare Shakes Up Khans\u2019
American Life http://nyti.ms/2aHuLEO
2016-08-06 INBOX God that's a great article.
14:53:36, Sat \U0001f621\U0001f61e\U0001f61e\u2764\n\nThanks for sharing.
\n\nAnd F Trump.

 

 

 

 

 

 

2016-08-06 OUTBOX

 

 

 

14:55:00, Sat
2016-08-06  |OUTBOX
14:55:19, Sat
2016-08-06 INBOX
15:04:43, Sat

And maybe you're meant to stay where you are because you're
meant to protect the country from that menace. To that end, read
this: -
Trump\u2019s Enablers Will Finally Have to Take a Stand
http://nyti.ms/2aFakry

Thanks. It's absolutely true that we're both very fortunate.
\n\nAnd of course I'll try and approach it that way. | just know it
will be tough at times.\n\n! can protect our country at many levels,

 

 

 

 
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 3 of 8

 

 

 

 

 

 

 

 

ee ee Just went to a southern Virginia Walmart. | could SMELL the Trump
16:42:40, Fri LC support.... _ ee
2016-10-19 INBOX "It's Briefed up Bill with that and dates. He will provide to
11:54:12, Wed Andy.
2016-10-19 INBOX Came up with election night plan - we should all hit HH
13:04:19, Wed somewhere. Figure this damn thing better be called early.

_ |\¥0001f612\n\nYou watching the debate tonight?

 

 

 

 

 

 

 

 

 

 

2016-10-19 OUTBOX That's a good plan.

13:04:50, Wed -

2016-10-19  |OUTBOX rT ~SCiSY

13:04:59, Wed

2016-10-19 OUTBOX DAG approved. | told already to stand by for one edit. Am going
20:18:08, Wed . ___|to go tell andy now. ,

2016-10-19 OUTBOX Might be a minute past 4:30 because | am waiting for Andy to leave
20:23:06, Wed d office to tell him. —
2016-10-19 OUTBOX Yeah. But still waiting for Andy.

20:31:29, Wed

2016-10-20 INBOX You gota
00:34:16, Thu | ____|bonus from MYE.

2016-10-20 INBOX Just write, look, I'm supposed to get some small amount, or
00:37:04, Thu something I, for MYE. Plus some time off. Then do 4-5 days.

\n\nPlease. | insist. I'll make up the $ in per diem in London...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2016-10-20 INBOX You gotta watch the debates...
00:54:15, Thu
2016-10-20 ‘OUTBOX I'm not watching. | honestly don't want to. It is not worth the stress
00:57:07, Thu to me.
2016-10-20 INBOX | cannot believe what
01:15:12, Thu lam hearing.
2016-10-20 INBOX | am riled up. Trump is a fucking idiot, is unable to provide a
01:15:44, Thu coherent answer.
2016-10-20 |OUTBOX Please. | honestly don't want to know.
01:16:28, Thu __
2016-10-20 OUTBOX It's not worth your stress either.
01:20:41, Thu
2016-11-08 INBOX OMG THIS IS F*CKING TERRIFYING:\nA victory by Mr. Trump
01:56:33, Tue remains possible: Mrs. Clinton\u2019s chance of losing is about the
same as the probability that an N.F.L. kicker misses a 38-yard field
ee oe goal. , a cote
2016-11-08 OUTBOX Yeah, that's not good.
02:05:51, Tue

 

 

 

 

 
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 4 of 8

2017-01-23 06:45:42

2017-01-23 06:56:28

 

    
 
   

 

Incoming | can feel my heart beating harder, I'm so stressed out about all the
ways this has the potential to go fully off the rails.
Outgoing |Read | know. | just talked with we're getting together as soon as |

get in to finish that write up for Andy this morning. | reminded Zz
about how | had told Bill and the entire group that we should wait
30 to 60 days after the inauguration to change how were managing
this stuff. As it is, he went ahead, and everything is completely
falling off the rails. | think our stuff is good on our cases, but | have

no hope or understanding about what they're doing on Jens side of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS-outgoing 1/24/17 |19:24 _| Describe the feeling, nervousness, excitement knowing we had just h

PS-outgoing _ 1/24/17 __|19:24 eard him denying it all, knowing we'd have to pivot into asking.

PS-outgoing 1/24/17 }19:24 Puzzle round and round about it. Talk about the funny details. Reme

PS-outgoing [1/24/17 |19:24 mber what | said that made Andy laugh and ask if he really said tha

PS-outgoing 1/24/17 | 19:52 Also, have some faith inlifend my assessment. Of course there's
room for disagreement or error. But we were pretty convinced. It's
fine to disagree -

PS-outgoing 1/24/17 __|19:52 your hesitation to tell me you did worried me a little bit.

PS-incoming [1/24/17 {21:31 Okay, I'm crawling into bed now. | have the utmost faith in both your
thinking. And | don't remember andy laughing or saying that! What
was it about? Sur

PS-outgoing 1/24/17 |21:51 A) thank you. Its important to me that you feel that. I'm finding it hard
to go out on a counterintuitive yet strongly felt ledge with so many
competent

PS-outgoing 1/24/17 |21:51 voices expressing what | feel, too: bullsh*t - that doesn't make sense.
B) | made some joke about what F said. Something patriotic or
military. C) not t

PS-incoming [1/25/17 |05:45 A) | get it. I'm sorry that ! don't know what advice to offer you; it was
clear that you both walked in and felt very strongly, so that obviously
counts

PS-incoming {1/25/17 05:45 for something. B) You made a joke about the military band, though |
can remember exactly what you said. C) Jesus, what happened now?!

 

 

 

 

| 2017-02-07 19:21:33 =

 

 

 

2017-02-08 19:02:37 —

 

 

 

 

= | How did convo re Jen go?
And god, thP¢>¢>fl))_ 94)
Outgoing Just heard from A. he said he went “up to Flynn's office" and
was unable to get valiu@@nilll3_9l]

 

 

 
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 5 of 8

 

PS-outgoing 2/10/17 |18:02 Hey | was considering what you said, please just drop off what you

have, | will incorporate it tonight /tomorrow and email back out to

you. Thanks for yo

PS-outgoing _|2/10/17__|18:02 ur time on it.

PS-incoming {2/10/17 |19:09 It's fine. Unrelated, but you need to finalize that asap. | wouldn't be

surprised if following this evening's events that a request comes in to

see it.

PS-outgoing {2/10/17 [19:11 A) | don+M1625't believe you. And | love you. B) thank yiu. I'm going

back in tonight to do so

PS-incoming _|2/10/17__ {19:12 | gave my edits to Bill to put on your desk. |

PS-outgoing 2/10/17 {21:50 Bill didn't leave your edits in my office. | found them in his, so pls let

me know if you're not ok with my grabbing them (ie, you told me you
ave them

PS-outgoing 2/10/17 {21:50 to him). And thank you. | appreciate your time.

PS-incoming [2/10/17 {22:32 Yes, it's no problem. You can say | emailed you to tell you | left them

with him.

PS-outgoing [2/10/17 /|22:36 | made your edits, and sent them to Joe. | also emailed you an updated

302. I'm not asking you to edit it this weekend, | just wanted to send it

to you.

PS-outgoing [2/10/17 |22:37 And hopefully it doesn't need much more editing. | will polish it this

weekend, and have it ready for Monday. | really appreciate your time

and edits.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2017-02-13 07:58:53 ng Cool. Sure. | just told | was going to go based on

7-02-14

2017-02-14 15:56:29 Outgoing K thank you.

2017-02-15 21:24:00 |From: Lisa Page |Incoming |Read Note the bcc.

 

21:2 in K
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 6 of 8

yucun

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2017-05-09 20:14:00 |From: | Peter P. II |Outgoing |Read And we need to open the case we've been waiting on now while
Strzok Andy is acting.
DUIS Wet VV IEE Be FE MS LUIS.
2017-05-10 05:29:00 To: CL] Peter P. II Incoming |Sent We need to lock —r— In a formal chargeable way. Soon.
Strzok
2017-05-10 05:30:00 |From: Peter P. II |Outgoing |Read | agree. I've been pushing and I'll reemphasize with Bill.
SUZOK
2017-06-01 Lisa. | don't think that's true. You won't be least impressive. You
10:33:55, Thu (and/or i, if | go) will solidly hold our own. Thats more than
enough for you when it's all done. And that group will forever tak
= take of itself, Look at the Enron crew, =

 

 

 

 

 

 

 
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 7 of 8
Case 1:17-cr-00232-EGS Document 129-4 Filed 10/24/19 Page 8 of 8
